Order entered December 8, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00181-CV

  BAYLOR UNIVERSITY MEDICAL CENTER, INC., BAYLOR SCOTT & WHITE
 HEALTH; BSW HEALTH SERVICES AND WILLIAM P. SHUTZE, M.D., Appellants

                                              V.

                   BAHRAUM DANIEL DANESHFAR, M.D., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-11793

                                          ORDER
       Pursuant to Texas Rule of Appellate Procedure 49.2, the Court requests that appellee file

a response to appellants’ motion for rehearing by December 27, 2017.


                                                     /s/   LANA MYERS
                                                           JUSTICE